Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

 

Dated as of June 30, 2010

 

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among GEOKINETICS HOLDINGS USA, INC., a
Delaware corporation (the “Borrower”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and ROYAL BANK OF CANADA, as agent (the “Agent”)
for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Lenders and the Agent have entered into a Credit
Agreement dated as of February 12, 2010 (as amended, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”).  Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement.

 

(2)           The Borrower and the Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

 

(3)           The Lenders are, on the terms and conditions stated below, willing
to grant the request of the Borrower and the Borrower and the Lenders have
agreed to amend the Credit Agreement as hereinafter set forth.

 

SECTION 1.         Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:

 

(a)                                  Section 1.01 is amended by adding the
following new definition thereto in the proper alphabetical order:

 

“Amendment No. 1 Effective Date” means the date of effectiveness of Amendment
No. 1 to the Credit Agreement, dated as of June 30, 2010.

 

(b)                                 Section 1.01 is amended by deleting the
definition of “Net Investment in Non-Loan Parties” in its entirety.

 

(c)                                  The definition of “Applicable Margin” set
forth in Section 1.01 is amended and restated in its entirety to read as
follows:

 

“Applicable Margin” shall mean a percentage per annum equal to, (a) during the
period from and including the Closing Date to but excluding the Initial
Financial Statement Delivery Date, (A) for Eurodollar Rate Loans, 5.25% and (B)
for Base Rate Loans, 4.25% and (b) thereafter, (A) for Eurodollar Rate Loans,
the following percentages per annum, based upon the Total Leverage Ratio as set
forth in the most recent certificate received by the Administrative Agent
pursuant to Section 6.01(b):

 

--------------------------------------------------------------------------------


 

Pricing
Level

 

Total Leverage Ratio

 

Applicable Margin for
Eurodollar Rate Loans

 

1

 

Greater than or equal to 4.00:1.00

 

6.50%

 

2

 

Greater than or equal to 3.00:1.00 but less than 4.00:1.00

 

6.00%

 

3

 

Less than 3.00:1.00

 

5.50%

 

 

and (B) for Base Rate Loans, the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent certificate received by the
Administrative Agent pursuant to Section 6.01(b):

 

Pricing
Level

 

Total Leverage Ratio

 

Applicable Margin for
Eurodollar Rate Loans

 

1

 

Greater than or equal to 4.00:1.00

 

5.50%

 

2

 

Greater than or equal to 3.00:1.00 but less than 4.00:1.00

 

5.00%

 

3

 

Less than 3.00:1.00

 

4.50%

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date Section 6.01 Financials are delivered to the
Administrative Agent pursuant to Sections 6.01(a) and 6.01(b); provided that at
the option of the Required Lenders, the highest Pricing Levels (as set forth in
the tables above) shall apply as of the first Business Day after the date on
which Section 6.01 Financials were required to have been delivered but have not
been delivered pursuant to Section 6.01 and shall continue to so apply to and
including the date on which such Section 6.01 Financials are so delivered (and
thereafter the Pricing Levels otherwise determined in accordance with this
definition shall apply).

 

In the event that the Administrative Agent and the Borrower determine that any
Section 6.01 Financials previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a different Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the correct Section 6.01 Financials for such Applicable Period, (ii) the
Applicable Margin shall be determined as if the Pricing Level for such different
Applicable Margin were applicable for such Applicable Period, and (iii) either,
as applicable, (x) the Administrative Agent shall apply any excess Applicable
Margin previously paid by the Borrower as a credit against the next payment of
accrued interest due by the Borrower, or (y) the Borrower shall within 3
Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent any accrued

 

2

--------------------------------------------------------------------------------


 

additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement.  This paragraph shall
not limit the rights of the Administrative Agent and Lenders with respect to
Section 2.08(b) and Article VII.”

 

(d)                                 Each of clause (x) of the proviso to
Section 2.01 and clause (w) of the proviso to Section 2.03(a)(i) shall be
amended and restated in its entirety to read as follows:

 

“the Outstanding Amount under the Revolving Credit Facility shall not exceed the
lesser of (1) the Revolving Credit Facility and (2) from and after the Amendment
No. 1 Effective Date, $40,000,000,”

 

(e)                                  Section 2.09(a) is amended and restated in
its entirety to read as follows:

 

“(a)         Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee (the “Commitment Fee”) equal to, (i) during the period from and
including the Closing Date to but excluding the Initial Financial
Statement Delivery Date, 1% per annum on the Unused Revolving Credit Commitment
and (ii) thereafter, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent certificate received by the
Administrative Agent pursuant to Section 6.01(b):

 

Pricing
Level

 

Total Leverage Ratio

 

Commitment Fee

 

1

 

Greater than or equal to 4.00:1.00

 

1.50%

 

2

 

Greater than or equal to 3.00:1.00 but less than 4.00:1.00

 

1.00%

 

3

 

Less than 3.00:1.00

 

0.75%

 

 

provided, that, any Commitment Fee accrued with respect to any Pro Rata share of
the Revolving Credit Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no Commitment Fee shall accrue on any Pro Rata Share of any Revolving Credit
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  Commitment Fees shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Maturity
Date, commencing on the Closing Date in the case of each initial Lender and from
the effective date specified in the Assignment and Assumption pursuant to which
each other Lender became a Lender, until the Maturity Date.”

 

(f)                                    Section 6.01 is amended by adding to the
end thereof a new subsection (g), to read as follows:

 

“(g)         Cash Flow Statements.  On a biweekly basis, commencing not later
than five Business Days following the Amendment No. 1 Effective Date, rolling
12-week consolidated cash flow statements in form reasonably acceptable to the
Administrative Agent.”

 

3

--------------------------------------------------------------------------------


 

(g)                                 Section 7.02(m) is amended and restated in
its entirety to read as follows:

 

“(m)        Investments by Loan Parties in Non-Loan Parties;”

 

(h)                                 Section 7.13 is amended and restated in its
entirety to read as follows:

 

“Section 7.13         Total Leverage Ratio.  Permit the Total Leverage Ratio for
any Test Period ending on the last day of a fiscal quarter set forth below to be
greater than the ratio set forth opposite such Test Period below:

 

Fiscal Quarter Ending

 

Total Leverage Ratio

June 30, 2010

 

8.60:1.00

September 30, 2010

 

6.30:1.00

December 31, 2010

 

2.75:1.00

March 31, 2011 and the last day of each fiscal quarter thereafter

 

2.50:1.00

”

 

(i)                                     Section 7.14 is amended and restated in
its entirety to read as follows:

 

“Section 7.14         Interest Coverage Ratio.  Permit the Interest Coverage
Ratio for any Test Period ending on the last of day of each fiscal quarter,
beginning with the fiscal quarter ending June 30, 2010 to be less than
(i) 1.00:1.00 for the fiscal quarter ending June 30, 2010, (ii) 2.25:1.00 for
the fiscal quarter ending September 30, 2010 and (iii) 2.50:1.00 for each fiscal
quarter ending thereafter.”

 

(j)                                     Section 7.15 is amended and restated in
its entirety to read as follows:

 

“Section 7.15         Fixed Charge Coverage Ratio.  Permit the Fixed Charge
Coverage Ratio for any Test Period ending on the last day of each fiscal
quarter, beginning with the fiscal quarter ending September 30, 2010 to be less
than (i) 1.00:1.00 for the fiscal quarter ending September 30, 2010 and
(ii) 1.50:1.00 for each fiscal quarter ending thereafter.”

 

SECTION 2.         Conditions of Effectiveness.  This Amendment shall become
effective as of the date first above written when, and only when, each of the
following conditions shall have been satisfied (the “Amendment No. 1 Effective
Date”):

 

(a)                                  The Agent shall have received counterparts
of this Amendment executed by the Borrower and the Lenders or, as to any of the
Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and the consent attached hereto (the “Consent”) executed by each
Guarantor and Grantor.

 

(b)                                 The Agent shall have received a certificate
of the Secretary or Assistant Secretary of the Borrower, in form and substance
satisfactory to the Administrative Agent, which certificate shall (i) certify as
to the incumbency and signature of the officers of the Borrower executing this
Amendment, (ii)

 

4

--------------------------------------------------------------------------------


 

have attached to it a true and correct copy of the resolutions of the Board of
Directors of the Borrower, which resolutions shall authorize the execution,
delivery and performance of this Amendment and (iii) certify that, as of the
date of such certificate (which shall not be earlier than the date hereof), none
of such resolutions shall have been amended, supplemented, modified, revoked or
rescinded.

 

(c)                                  The Agent shall have received a certificate
of the Secretary or an Assistant Secretary of the Borrower and each Guarantor
and Grantor certifying the names and true signatures of the officers of the
Borrower, the Guarantors and the Grantors authorized to sign this Amendment and
the Consent and the other documents to be delivered hereunder.

 

(d)                                 A certificate signed by a duly authorized
officer of the Borrower stating that:

 

(i)                                     each of the representations and
warranties contained in Article V of the Credit Agreement and each other Loan
Document is true and correct in all material respects on and as of the date
hereof, as if made on and as of such date, except to the extent that such
representations and warranties relate to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific date; provided, however, that references in the
Credit Agreement to “this Agreement” and references in each other Loan Document
to the “Credit Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby; and

 

(ii)                                  no event has occurred and is continuing
that constitutes a Default.

 

(e)                                  The Borrower shall have paid to the
Administrative Agent, for the account of each Lender in accordance with its Pro
Rata Share, a nonrefundable fee equal to 0.50% in respect of such Lender’s
Revolving Credit Commitment.

 

(f)                                    The Borrower shall have paid all fees and
expenses of the Administrative Agent and the Lenders (including all reasonable
fees and out-of-pocket costs and expenses of legal counsel to the Administrative
Agent).

 

SECTION 3.         Reference to and Effect on the Loan Documents.  (a)  On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

 

(b)           The Credit Agreement, as specifically amended by this Amendment,
is and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.         Costs and Expenses The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 11.04 of the Credit Agreement.

 

SECTION 5.         Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronic email of a .pdf copy shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 6.         Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Remainder of Page Intentionally Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GEOKINETICS HOLDINGS USA, INC.,

 

as Borrower

 

 

 

 

 

By

/s/ Chin Yu

 

 

Name:

Chin Yu

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as Agent

 

 

 

 

 

By

/s/ Ann Hurley

 

 

Name:

Ann Hurley

 

 

Title:

Manager, Agency

 

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

 

By

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

CAPITAL ONE, N.A.,

 

as Lender

 

 

 

 

 

By

/s/ Emily Lappé

 

 

Name:

Emily Lappé

 

 

Title:

VP

 

 

--------------------------------------------------------------------------------


 

PNC BANK N.A.,

 

as Lender

 

 

 

 

 

By

/s/ Anita Inkollu

 

 

Name:

Anita Inkollu

 

 

Title:

VP

 

 

--------------------------------------------------------------------------------